

Exhibit 10.1


$500,000,000


DIAMONDBACK ENERGY, INC.


5.375% Senior Notes due 2025




PURCHASE AGREEMENT


December 15, 2016




CREDIT SUISSE SECURITIES (USA) LLC (“Credit Suisse”),
As Representative of the several Purchasers named in Schedule A


c/o Credit Suisse Securities (USA) LLC
Eleven Madison Avenue,
New York, NY 10010-3629


Dear Sirs:


Introductory. Diamondback Energy, Inc., a Delaware corporation (the “Company”),
agrees with the several initial purchasers named in Schedule A hereto (the
“Purchasers”), for whom you are acting as representative (the “Representative”),
subject to the terms and conditions stated herein, to issue and sell to the
several Purchasers U.S.$500,000,000 aggregate principal amount of its 5.375%
Senior Notes due 2025 (the “Notes”) to be issued under an indenture to be dated
as of December 20, 2016 (the “Indenture”), among the Company, the Guarantors (as
defined below) and Wells Fargo Bank, National Association, as trustee (the
“Trustee”). The Notes will be unconditionally guaranteed (the “Guarantee” and,
together with the Notes, the “Offered Securities”) as to the payment of
principal and interest by each subsidiary listed on Schedule B attached hereto
(the “Guarantors”).
The holders of the Offered Securities will be entitled to the benefits of a
registration rights agreement to be dated as of the Closing Date among the
Company, the Guarantors and the Purchasers (the “Registration Rights
Agreement”), pursuant to which the Company and the Guarantors will agree to file
with the United States Securities and Exchange Commission (the “Commission”) (i)
a registration statement (the “Exchange Offer Registration Statement”) under the
Securities Act relating to another series of debt securities of the Company and
the guarantee of the Guarantors under the Indenture, each respectively with
terms substantially identical to the Notes (the “Exchange Notes”) and the
Guarantee (the “Exchange Guarantee”) to be offered in exchange for the Offered
Securities (the “Exchange Offer”), and (ii) to the extent required by the
Registration Rights Agreement, a shelf registration statement (the “Shelf
Registration Statement”) pursuant to Rule 415 of the Securities Act relating to
the resale of the Offered Securities. The Exchange Notes and the Exchange
Guarantee are herein collectively referred to as the “Exchange Securities.”
Each of the Company and the Guarantors hereby jointly and severally agrees with
the several Purchasers as follows:
1.      Representations and Warranties of the Company and the Guarantors. Each
of the Company and the Guarantors jointly and severally represent and warrant
to, and agree with, the several Purchasers that:
(a)      Offering Memorandum; Certain Defined Terms. The Company has prepared a
Preliminary Offering Memorandum and will prepare a Final Offering Memorandum.


-1-



--------------------------------------------------------------------------------




For purposes of this Agreement:


“Applicable Time” means 4:00 p.m. (New York City time) on December 15, 2016.


“Closing Date” has the meaning set forth in Section 2 hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Final Offering Memorandum” means the final offering memorandum relating to the
Offered Securities to be offered by the Company that discloses the offering
price and other final terms of the Offered Securities and is dated as of the
date of this Agreement (even if finalized and issued subsequent to the date of
this Agreement).


“Free Writing Communication” means a written communication (as such term is
defined in Rule 405) that constitutes an offer to sell or a solicitation of an
offer to buy the Offered Securities and is made by means other than the
Preliminary Offering Memorandum or the Final Offering Memorandum.


“General Disclosure Package” means the Preliminary Offering Memorandum together
with any Issuer Free Writing Communication existing at the Applicable Time and
the information in which is intended for general distribution to prospective
investors, as evidenced by its being specified in Schedule C hereto.


“Issuer Free Writing Communication” means a Free Writing Communication prepared
by or on behalf of the Company, used or referred to by the Company or containing
a description of the final terms of the Offered Securities or of their offering,
in the form retained in the Company’s records.


“Preliminary Offering Memorandum” means the preliminary offering memorandum,
dated December 14, 2016, relating to the Offered Securities to be offered by the
Company.


“Rules and Regulations” means the rules and regulations of the Commission.


“Securities Act” means the Securities Act of 1933, as amended.


“Securities Laws” means, collectively, the Sarbanes-Oxley Act of 2002
(“Sarbanes-Oxley”), the Securities Act, the Exchange Act, the Rules and
Regulations, the auditing principles, rules, standards and practices applicable
to auditors of “issuers” (as defined in Sarbanes-Oxley) promulgated or approved
by the Public Company Accounting Oversight Board and, as applicable, the rules
of the NASDAQ Global Select Market (“Exchange Rules”).


“Supplemental Marketing Material” means any Issuer Free Writing Communication
other than any Issuer Free Writing Communication specified in Schedule C hereto.
Supplemental Marketing Materials include, but are not limited to, any Issuer
Free Writing Communication listed on Schedule C hereto.


Unless otherwise specified, a reference to a “rule” is to the indicated rule
under the Securities Act.


(b)      Disclosure. As of the date of this Agreement, the Final Offering
Memorandum does not, and as of the Closing Date, the Final Offering Memorandum
will not, include any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. At the Applicable
Time, and as of the Closing Date, neither (i) the General Disclosure Package,
nor (ii) any individual Supplemental Marketing Material, when considered
together with the General Disclosure Package, included, or will include, any
untrue statement of a material fact or omitted, or will omit, to state any
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading. The preceding two
sentences do not apply to statements in or omissions from


-2-



--------------------------------------------------------------------------------




the Preliminary Offering Memorandum, the Final Offering Memorandum, the General
Disclosure Package or any Supplemental Marketing Material based upon written
information furnished to the Company by any Purchaser through the Representative
specifically for use therein, it being understood and agreed that the only such
information is that described as such in Section 7(b) hereof.
(c)      Good Standing of the Company. The Company has been duly incorporated
and is existing and in good standing under the laws of the State of Delaware,
with power and authority (corporate and other) to own and/or lease its
properties and conduct its business as described in the General Disclosure
Package and the Final Offering Memorandum; and the Company is duly qualified to
do business as a foreign corporation in good standing in all other jurisdictions
in which its ownership or lease of property or the conduct of its business
requires such qualification, except where the failure to so qualify or to be in
good standing in such other jurisdictions would not, individually or in the
aggregate, result in a material adverse effect on the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company and its subsidiaries taken as a whole (“Material Adverse Effect”).
(d)      Guarantors. Each Guarantor has been duly formed and is existing and in
good standing under the laws of the jurisdiction of its organization with power
and authority (limited liability company and other) to own and/or lease its
properties and conduct its business as described in the General Disclosure
Package and the Final Offering Memorandum; and each Guarantor is duly qualified
to do business as a foreign limited liability company, in good standing in all
other jurisdictions in which its ownership or lease of property or the conduct
of its business requires such qualification, except where the failure to so
qualify or be in good standing in such other jurisdictions would not result in a
Material Adverse Effect; all of the limited liability company interests in each
Guarantor have been duly authorized and validly issued in accordance with the
limited liability company agreement of such Guarantor and are fully paid (to the
extent required under such subsidiary’s limited liability company agreement) and
non-assessable (except as such non-assessability may be affected by Sections
18-607 and 18-804 of the Delaware Limited Liability Company Act) and are owned
directly or indirectly through subsidiaries by the Company; and, except as
otherwise disclosed in the General Disclosure Package and the Final Offering
Memorandum with respect to the pledge thereof in connection with the Company’s
revolving credit facility, the equity interests in each Guarantor are owned by
the Company, directly or through subsidiaries, free from liens, encumbrances and
defects.
(e)      Indenture. The Indenture, at the Closing Date, will have been duly
authorized, executed and delivered by each of the Company and the Guarantors,
and assuming due authorization, execution and delivery thereof by the Trustee
will constitute valid and legally binding obligations of the Company and the
Guarantors, enforceable in accordance with its terms, except as the enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent transfer or conveyance or other similar laws of general applicability
relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification and contribution
may be limited by applicable law.
(f)      The Notes and the Guarantees. On the Closing Date, the Notes to be
purchased by the Purchasers from the Company (i) will be in the form
contemplated by the Indenture, (ii) will have been duly authorized by the
Company for issuance and sale pursuant to this Agreement and the Indenture,
(iii) will have been duly executed by the Company, (iv) when authenticated by
the Trustee in the manner provided for in the Indenture on the Closing Date and
delivered against payment of the purchase price therefor, will have been duly
authenticated, issued, executed and delivered and will constitute valid and
legally binding obligations of the Company, enforceable in accordance with their
terms, except as the enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium,


-3-



--------------------------------------------------------------------------------




fraudulent transfer or conveyance or other similar laws of general applicability
relating to or affecting the rights and remedies of creditors or by general
equitable principles and except as rights to indemnification and contribution
may be limited by applicable law, and (v) will be entitled to the benefits of
the Indenture. On the Closing Date, the Guarantees of the Notes will be in the
respective forms contemplated by the Indenture and will have been duly
authorized by the Guarantors for issuance pursuant to this Agreement and the
Indenture. When issued by each of the Guarantors, the Guarantees of the Notes
will have been duly executed and delivered by each of the Guarantors at the
Closing Date and, when the Notes have been authenticated in the manner provided
for in the Indenture and issued and delivered against payment of the purchase
price therefor, the Guarantees will constitute valid and legally binding
agreements of the Guarantors and will be entitled to the benefits provided by
the Indenture.
(g)      Trust Indenture Act. On the Closing Date, the Indenture will conform in
all material respects to the requirements of the Trust Indenture Act of 1939, as
amended (the “Trust Indenture Act”), and the Rules and Regulations applicable to
an indenture which is qualified thereunder.
(h)      No Finder’s Fee. Except as disclosed in the General Disclosure Package
and the Final Offering Memorandum, there are no contracts, agreements or
understandings between the Company and any person that would give rise to a
valid claim against the Company or any of the Guarantors or any Purchaser for a
brokerage commission, finder’s fee or other like payment in connection with this
offering.
(i)      Registration Rights Agreement. The Registration Rights Agreement will
have been duly authorized by the Company and the Guarantors on the Closing Date;
and, when the Offered Securities are delivered and paid for pursuant to this
Agreement on the Closing Date, the Registration Rights Agreement will have been
duly executed and delivered by the Company and each of the Guarantors and will
be the valid and legally binding obligations of the Company and the Guarantors,
enforceable in accordance with its terms, except as the enforcement thereof may
be limited by bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer or conveyance or other similar laws of general applicability relating
to or affecting the rights and remedies of creditors or by general equitable
principles and except as rights to indemnification and contribution may be
limited by applicable law.
(j)      Exchange Securities. On the Closing Date, the Exchange Notes will have
been duly and validly authorized for issuance by the Company, and when issued
and authenticated in accordance with the terms of the Indenture, the
Registration Rights Agreement and the Exchange Offer, will constitute valid and
legally binding obligations of the Company, enforceable against the Company in
accordance with their terms, except as the enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or
conveyance or other similar laws of general applicability relating to or
affecting the rights and remedies of creditors or by general equitable
principles and except as rights to indemnification and contribution may be
limited by applicable law, and will be entitled to the benefits of the
Indenture. When issued by each Guarantor, the Exchange Guarantees will be in the
respective forms contemplated by the Indenture and, on the Closing Date, will
have been duly authorized by such Guarantors for issuance pursuant to the
Indenture. When the Exchange Notes have been authenticated in the manner
provided for in the Indenture and issued and delivered in accordance with the
terms of the Indenture, the Registration Rights Agreement and the Exchange
Offer, the Exchange Guarantees will constitute valid and legally binding
agreements of the Guarantors, and will be entitled to the benefits of the
Indenture.
(k)      Accurate Descriptions. This Agreement, the Offered Securities, the
Exchange Securities, the Indenture and the Registration Rights Agreement will
conform in all


-4-



--------------------------------------------------------------------------------




material respects to the respective statements relating thereto contained in the
General Disclosure Package and the Final Offering Memorandum.
(l)      No Registration Rights. Except as pursuant to the Registration Rights
Agreement or as disclosed in the General Disclosure Package or Final Offering
Memorandum, there are no contracts, agreements or understandings between the
Company or the Guarantors and any person granting such person the right to
require the Company or the Guarantors to file a registration statement under the
Securities Act with respect to any debt securities of the Company or the
Guarantors owned or to be owned by such person or to require the Company or the
Guarantors to include such securities in the securities registered pursuant to
the Exchange Offer Registration Statement or the Shelf Registration Statement.
(m)      Absence of Further Requirements. Subject to compliance by the
Purchasers with the representations and warranties set forth in Section 3 hereof
and with the offer and sale procedures set forth in this Agreement, no consent,
approval, authorization or order of, or filing or registration with, any person
(including any governmental agency or body or any court) is required to be
obtained or made by the Company or the Guarantors for the consummation of the
transactions contemplated by this Agreement, the Indenture or the Registration
Rights Agreement in connection with the offering, issuance and sale of the Notes
by the Company and the issuance of the Guarantees by the Guarantors except for
such as have been obtained, or made and such as may be required under state
securities laws, except for the order of the Commission declaring effective the
Exchange Offer Registration Statement or, if required, the Shelf Registration
Statement.
(n)      [Reserved.]
(o)      Title to Property. Except as disclosed in the General Disclosure
Package and the Final Offering Memorandum, the Company and the Guarantors have
(i) good and defensible title to all of the interests in oil and gas properties
underlying the Company’s estimates of its net proved reserves contained in the
General Disclosure Package and the Final Offering Memorandum and (ii) good and
marketable title to all other real and personal property reflected in the
General Disclosure Package and Final Offering Memorandum as assets owned by
them, in each case free and clear of all liens, encumbrances and defects except
such as (x) are described in the General Disclosure Package and Final Offering
Memorandum with respect to the Company’s revolving credit facility, (y) are
liens and encumbrances under operating agreements, unitization and pooling
agreements, production sales contracts, farmout agreements and other oil and gas
exploration, participation and production agreements, in each case that secure
payment of amounts not yet due and payable for the performance of other
unmatured obligations and are of a scope and nature customary in the oil and gas
industry or arise in connection with drilling and production operations, or (z)
do not materially affect the value of the properties of the Company and the
Guarantors and do not interfere in any material respect with the use made or
proposed to be made of such properties by the Company or the Guarantors; any
other real property and buildings the Company and the Guarantors held under
valid, subsisting and enforceable leases, with such exceptions as are not
material and do not interfere in any material respect with the use made and
proposed to be made of such property and buildings by the Company or the
Guarantors; and the working interests derived from oil, gas and mineral leases
or mineral interests that constitute a portion of the real property held or
leased by the Company and the Guarantors, reflect in all material respects the
rights of the Company and the Guarantors to explore, develop or produce
hydrocarbons from such real property in the manner contemplated by the General
Disclosure Package and the Final Offering Memorandum, and the care taken by the
Company and the Guarantors with respect to acquiring or otherwise procuring such
leases or other property interests was generally consistent with standard
industry practices in the areas in which the Company and the Guarantors operate
for acquiring or procuring leases and interests therein to explore, develop or
produce hydrocarbons.


-5-



--------------------------------------------------------------------------------




With respect to interests in oil and gas properties obtained by or on behalf of
the Company and the Guarantors that have not yet been drilled or included in a
unit for drilling, the Company and the Guarantors have carried out such title
investigations in accordance with the reasonable practice in the oil and gas
industry in the areas in which the Company and the Guarantors operate.
(p)      Rights-of-Way. The Company and the Guarantors have such consents,
easements, rights-of-way or licenses from any person (collectively,
“rights-of-way”) as are necessary to enable the Company to conduct its business
in the manner described in the General Disclosure Package and the Final Offering
Memorandum, subject to qualifications as may be set forth in the General
Disclosure Package and the Final Offering Memorandum, except where failure to
have such rights-of way would not have, individually or in the aggregate, a
Material Adverse Effect.
(q)      Reserve Engineers. Ryder Scott Company, L.P., a reserve engineer that
prepared reserve reports on estimated net proved oil and natural gas reserves
held by the Company as of December 31, 2015, December 31, 2014 and as of
December 31, 2013 was, as of the date of preparation of such reserve reports,
and is, as of the date hereof, an independent petroleum engineer with respect to
the Company.
(r)      Reserve Report Information. The information contained in the General
Disclosure Package and the Final Offering Memorandum regarding estimated proved
reserves is based upon the reserve reports prepared by Ryder Scott Company, L.P.
The information provided to Ryder Scott Company, L.P. by the Company, including,
without limitation, information as to: production, costs of operation and
development, current prices for production, agreements relating to current and
future operations and sales of production, was true and correct in all material
respects on the dates that such reports were made. Such information was provided
to Ryder Scott Company, L.P. in accordance with all customary industry
practices.
(s)      Reserve Reports. The reserve reports prepared by Ryder Scott Company,
L.P. setting forth the estimated proved reserves attributed to the oil and gas
properties of the Company accurately reflect in all material respects the
ownership interests of the Company in the properties therein. Other than normal
production of reserves, intervening market commodity price fluctuations,
fluctuations in demand for such products, adverse weather conditions,
unavailability or increased costs of rigs, equipment, supplies or personnel, the
timing of third party operations and other facts, in each case in the ordinary
course of business, and except as disclosed in the General Disclosure Package
and the Final Offering Memorandum, the Company is not aware of any facts or
circumstances that would result in a material adverse change in the aggregate
net reserves, or the present value of future net cash flows therefrom, as
described in the General Disclosure Package, the Final Offering Memorandum and
the reserve reports; and estimates of such reserves and present values as
described in the General Disclosure Package and the Final Offering Memorandum
and reflected in the reserve reports comply in all material respects with the
applicable requirements of Regulation S-X and Subpart 1200 of Regulation S-K
under the Securities Act.
(t)       Absence of Defaults and Conflicts Resulting from Transaction. The
execution, delivery and performance of the Indenture, this Agreement and the
Registration Rights Agreement and the issuance and sale of the Offered
Securities and compliance with the terms and provisions thereof will not result
in a breach or violation of any of the terms and provisions of, or constitute a
default or a Debt Repayment Triggering Event (as defined below) under, or result
in the imposition of any lien, charge or encumbrance upon any property or assets
of the Company or the Guarantors pursuant to, (i) the charter or by-laws or
similar organizational documents of the Company and the Guarantors, (ii) any
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having


-6-



--------------------------------------------------------------------------------




jurisdiction over the Company or the Guarantors or any of their properties, or
(iii) any agreement or instrument to which either the Company or the Guarantors
is a party or by which the Company or the Guarantors is bound or to which any of
the properties of the Company or the Guarantors is subject, except in the case
of clauses (ii) and (iii), for any breaches, violations, defaults, liens,
charges or encumbrances, which, individually or in the aggregate, would not
result in a Material Adverse Effect; a “Debt Repayment Triggering Event” means
any event or condition that gives, or with the giving of notice or lapse of time
would give, the holder of any note, debenture, or other evidence of indebtedness
(or any person acting on such holder’s behalf) the right to require the
repurchase, redemption or repayment of all or a portion of such indebtedness by
the Company or the Guarantors.
(u)      Absence of Existing Defaults and Conflicts. Neither the Company nor any
of the Guarantors is in violation of its charter or by-laws or similar
organizational documents, as applicable, or in default (or with the giving of
notice or lapse of time would be in default) under any existing obligation,
agreement, covenant or condition contained in any indenture, loan agreement,
mortgage, lease or other agreement or instrument to which any of them is a party
or by which any of them is bound or to which any of the properties of any of
them is subject, except such defaults that would not, individually or in the
aggregate, result in a Material Adverse Effect.
(v)      Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by each of the Company and the Guarantors.
(w)      Possession of Licenses and Permits. The Company and the Guarantors
possess all adequate certificates, authorizations, franchises, licenses and
permits issued by appropriate federal, state or local regulatory bodies
(collectively, “Licenses”) necessary or material to the conduct of the business
now conducted or proposed in the General Disclosure Package and the Final
Offering Memorandum to be conducted by them, except where the failure to have
obtained the same would not result in a Material Adverse Effect. The Company and
each of the Guarantors are in compliance with the terms and conditions of all
such Licenses, except where the failure to so comply would not individually or
in the aggregate, result in a Material Adverse Effect, and have not received any
notice of proceedings relating to the revocation or modification of any Licenses
that, if determined adversely to the Company or any of the Guarantors, would,
individually or in the aggregate, result in a Material Adverse Effect.
(x)      Absence of Labor Dispute. No labor dispute with the employees of the
Company or any of the Guarantors exists or, to the knowledge of the Company or
any Guarantor, is imminent that would result in a Material Adverse Effect.
(y)      Possession of Intellectual Property. The Company and the Guarantors
own, possess or can acquire on reasonable terms, adequate trademarks, trade
names and other rights to inventions, know-how, patents, copyrights,
confidential information and other intellectual property (collectively,
“intellectual property rights”) necessary to conduct the business now operated
by them, or presently employed by them, and have not received any notice of
infringement of or conflict with asserted rights of others with respect to any
intellectual property rights that, if determined adversely to the Company or any
of the Guarantors, would, individually or in the aggregate, result in a Material
Adverse Effect.
(z)      Environmental Laws. Except as disclosed in the General Disclosure
Package and the Final Offering Memorandum, (a)(i) neither the Company nor any of
the Guarantors is in violation of, and does not have any liability under, any
federal, state, local or non-U.S. statute, law, rule, regulation, ordinance,
code, other requirement or rule of law (including common law), or decision or
order of any domestic or foreign governmental agency,


-7-



--------------------------------------------------------------------------------




governmental body or court, relating to pollution, to the use, handling,
transportation, treatment, storage, discharge, disposal or release of Hazardous
Substances (as defined below), to the protection or restoration of the
environment or natural resources, to health and safety including as such relates
to exposure to Hazardous Substances, and to natural resource damages
(collectively, “Environmental Laws”) that would, individually or in the
aggregate, have a Material Adverse Effect, (ii) to the knowledge of the Company,
neither the Company nor the Guarantors own, occupy, operate or use any real
property contaminated with Hazardous Substances, (iii)  neither the Company nor
the Guarantors is conducting or funding any investigation, remediation, remedial
action or monitoring of actual or suspected Hazardous Substances in the
environment, (iv) to the knowledge of the Company or any Guarantor, neither the
Company nor the Guarantors is liable or allegedly liable for any release or
threatened release of Hazardous Substances, including at any off-site treatment,
storage or disposal site, (v)  neither the Company nor the Guarantors is subject
to any pending, or to the Company’s knowledge threatened, claim by any
governmental agency or governmental body or person arising under Environmental
Laws or relating to Hazardous Substances, and (vi) the Company and the
Guarantors have received and are in compliance with all, and have no liability
under any, permits, licenses, authorizations, identification numbers or other
approvals required under applicable Environmental Laws to conduct their
business, except in each case covered by clauses (i) – (vi) such as would not,
individually or in the aggregate, result in a Material Adverse Effect; (b) to
the knowledge of the Company and the Guarantors, there are no facts or
circumstances that would reasonably be expected to result in a violation of,
liability under, or claim pursuant to any Environmental Law that would result in
a Material Adverse Effect; and (c) in the ordinary course of its business, the
Company and the Guarantors periodically evaluate the effect, including
associated costs and liabilities, of Environmental Laws on the business,
properties, results of operations and financial condition of the Company, and,
on the basis of such evaluation, the Company and the Guarantors have reasonably
concluded that such Environmental Laws will not, individually or in the
aggregate, result in a Material Adverse Effect. For purposes of this subsection
“Hazardous Substances” means (A) petroleum and petroleum products, by-products
or breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and mold, and (B) any other chemical, material or
substance defined or regulated as toxic or hazardous or as a pollutant,
contaminant or waste under Environmental Laws.
(aa)       Accurate Disclosure. The statements in the General Disclosure Package
and the Final Offering Memorandum under the headings “Description of Other
Indebtedness,” “Description of Notes” and “Material U.S. Federal Income Tax
Considerations” insofar as such statements summarize legal matters, agreements,
documents or legal or regulatory proceedings discussed therein, are accurate and
fair summaries, in all material respects, of such legal matters, agreements,
documents or legal or regulatory proceedings and present the information
required to be shown.
(bb)      Absence of Manipulation. Neither the Company nor the Guarantors has
taken, directly or indirectly, any action that is designed to or that has
constituted or that would reasonably be expected to cause or result in the
stabilization or manipulation of the price of any security of the Company or the
Guarantors.
(cc)      Statistical and Market-Related Data. Any third-party statistical and
market-related data included or incorporated by reference in the Preliminary
Offering Memorandum, the Final Offering Memorandum, or any Issuer Free Writing
Communication are based on or derived from sources that the Company believes to
be reliable and accurate.
(dd)      Internal Controls and Compliance with the Sarbanes-Oxley Act. Except
as set forth in the General Disclosure Package and the Final Offering
Memorandum, the Company, its subsidiaries and the Company’s Board of Directors
(the “Board”) are in


-8-



--------------------------------------------------------------------------------




compliance with all applicable provisions of Sarbanes-Oxley and Exchange Rules.
The Company maintains a system of internal controls, including, but not limited
to, disclosure controls and procedures, internal controls over accounting
matters and financial reporting, an internal audit function and legal and
regulatory compliance controls (collectively, “Internal Controls”) that comply
with the applicable Securities Laws and are sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. Generally
Accepted Accounting Principles (“GAAP”) and to maintain accountability for
assets, (iii) access to assets is permitted only in accordance with management’s
general or specific authorization, and (iv) the recorded accounting for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. The Internal Controls are, or
upon consummation of the offering of the Offered Securities will be, overseen by
the Audit Committee (the “Audit Committee”) of the Board in accordance with
Exchange Rules. The Company has not publicly disclosed or reported to the Audit
Committee or the Board, and within the next 135 days the Company does not
reasonably expect to publicly disclose or report to the Audit Committee or the
Board, a significant deficiency, material weakness, change in Internal Controls
or fraud involving management or other employees who have a significant role in
Internal Controls, any violation of, or failure to comply with, the Securities
Laws, or any matter which, if determined adversely, would result in a Material
Adverse Effect.
(ee)      Disclosure Controls. The Company and its subsidiaries maintain an
effective system of “disclosure controls and procedures” (as defined in Rule
13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and procedures designed to ensure that such information is accumulated
and communicated to the Company’s management as appropriate to allow timely
decisions regarding required disclosure. The Company and its subsidiaries have
carried out evaluations of the effectiveness of their disclosure controls and
procedures as required by Rule 13a-15 of the Exchange Act.
(ff)      Litigation. Except as disclosed in the General Disclosure Package and
the Final Offering Memorandum, there are no pending actions, suits or
proceedings (including any inquiries or investigations by any court or
governmental agency or body, domestic or foreign) against or affecting the
Company or any of the Guarantors or any of their respective properties that, if
determined adversely to the Company or any of the Guarantors, would individually
or in the aggregate, result in a Material Adverse Effect, or would materially
and adversely affect the ability of the Company or the Guarantors to perform
their obligations under the Indenture, this Agreement, or the Registration
Rights Agreement or which are otherwise material in the context of the sale of
the Offered Securities; and no such actions, suits or proceedings (including any
inquiries or investigations by any court or governmental agency or body,
domestic or foreign) are, to the Company’s knowledge threatened or contemplated.
(gg)      Financial Statements. The historical financial statements included or
incorporated by reference in the General Disclosure Package and the Final
Offering Memorandum present fairly the financial position of the Company and its
consolidated subsidiaries as of the dates shown and their results of operations
and cash flows of the Company and its subsidiaries for the periods shown, and
such financial statements have been prepared in conformity with GAAP, applied on
a consistent basis. Grant Thornton LLP has certified the audited financial
statements of the Company included or incorporated by reference in the General
Disclosure Package and the Final Offering Memorandum and is an independent
registered public accounting firm with respect to the Company within the Rules
and Regulations and as required by the Securities Act and the applicable rules
and guidance from the Public


-9-



--------------------------------------------------------------------------------




Company Accounting Oversight Board (United States). The other financial and
statistical data included in the General Disclosure Package and the Final
Offering Memorandum present fairly, in all material respects, the information
shown therein and such data has been compiled on a basis consistent with the
financial statements presented therein and the books and records of the Company.
The Company does not have any material liabilities or obligations, direct or
contingent (including any off-balance sheet obligations or any “variable
interest entities” within the meaning of Financial Accounting Standards Board
Interpretation No. 46), not disclosed in the General Disclosure Package and the
Final Offering Memorandum. There are no financial statements that are required
to be included in the General Disclosure Package or the Final Offering
Memorandum that are not included as required. The interactive data in eXtensible
Business Reporting Language included or incorporated by reference in each of the
Preliminary Offering Memorandum, the General Disclosure Package and the Final
Offering Memorandum fairly presents the information called for in all material
respects and is prepared in accordance with the Commission's rules and
guidelines applicable thereto.
(hh)      No Material Adverse Change in Business. Except as disclosed in the
General Disclosure Package and the Final Offering Memorandum, since the end of
the period covered by the latest audited financial statements included or
incorporated by reference in the General Disclosure Package and the Final
Offering Memorandum (A) there has been no change, nor any development or event
involving a prospective change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company and the
Guarantors taken as a whole, that is material and adverse, (B) there has been no
dividend or distribution of any kind declared, paid or made by the Company or
the Guarantors on any class of their capital stock, (C) there has been no
material adverse change in the capital stock, short-term indebtedness, long-term
indebtedness, net current assets or net assets of the Company or any of the
Guarantors, (D) there has been no material transaction entered into and there is
no material transaction that is probable of being entered into by the Company or
any of the Guarantors other than transactions in the ordinary course of business
and (E) there has been no obligation, direct or contingent, that is material to
the Company or any of the Guarantors, incurred by the Company or any of the
Guarantors, as applicable, except obligations incurred in the ordinary course of
business.
(ii)      Investment Company Act. Neither the Company nor the Guarantors, after
giving effect to the offering and sale of the Offered Securities and the
application of the proceeds thereof as described in the General Disclosure
Package and the Final Offering Memorandum, will be an “investment company” as
defined in the Investment Company Act of 1940 (the “Investment Company Act”).
(jj)      Regulations T, U, X. None the Company or the Guarantors or any agent
thereof acting on their behalf has taken, and none of them will take, any action
that might cause this Agreement or the issuance or sale of the Offered
Securities to violate Regulation T, Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System.
(kk)      Ratings. No “nationally recognized statistical rating organization” as
such term is defined for purposes of Section 3(a)(62) of the Exchange Act
(i) has imposed (or has informed the Company or the Guarantors that it is
considering imposing) any condition (financial or otherwise) on the Company’s or
the Guarantors’ retaining any rating assigned to the Company or the Guarantors
or any securities of the Company or the Guarantors or (ii) has indicated to the
Company or the Guarantors that it is considering any of the actions described in
Section 7(c)(ii) hereof.
(ll)      Class of Securities Not Listed. No securities of the same class
(within the meaning of Rule 144A(d)(3) of the Securities Act) as the Offered
Securities are listed on any


-10-



--------------------------------------------------------------------------------




national securities exchange registered under Section 6 of the Exchange Act or
quoted in a U.S. automated inter-dealer quotation system.
(mm)      No Registration. Assuming the representations and warranties in
Section 3 of this Agreement are true and correct and the Purchasers comply with
the offer and sale procedures set forth in this Agreement, the offer and sale of
the Offered Securities in the manner contemplated by this Agreement will be
exempt from the registration requirements of the Securities Act by reason of
Section 4(a)(2) thereof and Regulation S thereunder; and it is not necessary to
qualify the Indenture under the Trust Indenture Act.
(nn)      No General Solicitation; No Directed Selling Efforts. None of the
Company, the Guarantors, any of their respective affiliates, or any person
acting on its or their behalf (other than any Purchaser or a Purchaser’s
affiliates or any of their representatives, as to whom the Company and the
Guarantors make no representation or warranty) (i) has, within the six-month
period prior to the date hereof, offered or sold in the United States or to any
U.S. person (as such terms are defined in Regulation S under the Securities Act)
the Offered Securities or any security of the same class or series as the
Offered Securities or (ii) has offered or will offer or sell the Offered
Securities (A) in the United States by means of any form of general solicitation
or general advertising within the meaning of Rule 502(c) or (B) with respect to
any such securities sold in reliance on Rule 903 of Regulation S under the
Securities Act, by means of any directed selling efforts within the meaning of
Rule 902(c) of Regulation S. Each of the Company, the Guarantors, their
respective affiliates and any person acting on its or their behalf (other than
any Purchaser or a Purchaser’s affiliates or any of their representatives, as to
whom the Company and the Guarantors make no representation or warranty) have
complied and will comply with the offering restrictions requirement of
Regulation S. None of the Company or the Guarantors has entered and none of the
Company or the Guarantors will enter into any contractual arrangement with
respect to the distribution of the Offered Securities except for this Agreement.
(oo)      Tax Returns. The Company and the Guarantors have filed all federal,
state, local and non-U.S. tax returns that are required to be filed or have
requested extensions thereof (except in any case in which the failure so to file
would not result in a Material Adverse Effect); and, except as set forth in the
General Disclosure Package and the Final Offering Memorandum, the Company and
the Guarantors have paid all taxes (including any assessments, fines or
penalties) required to be paid by them, except for any such taxes, assessments,
fines or penalties currently being contested in good faith or as would not,
individually or in the aggregate, result in a Material Adverse Effect.
(pp)      Insurance. Except as disclosed in the General Disclosure Package and
the Final Offering Memorandum, the Company and the Guarantors are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as the Company reasonably believes are adequate for the
conduct of their business. All such policies of insurance insuring the Company
and the Guarantors are in full force and effect. The Company and the Guarantors
are in compliance with the terms of such policies and instruments in all
material respects; and there are no material claims by the Company or the
Guarantors under any such policy or instrument as to which any insurance company
is denying liability or defending under a reservation of rights clause. Neither
the Company nor any of the Guarantors has any reason to believe that any of them
will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect, except as disclosed in the General Disclosure Package and the
Final Offering Memorandum.


-11-



--------------------------------------------------------------------------------




(qq)      Certain Relationships and Related Transactions. No relationship,
direct or indirect, exists between or among the Company or the Guarantors on the
one hand, and the directors, officers, stockholders, customers or suppliers of
the Company or the Guarantors on the other hand, which is required to be
described in the General Disclosure Package which is not so described therein.
The Final Offering Memorandum will contain the same description of the matters
set forth in the preceding sentence contained in the General Disclosure Package.
(rr)      ERISA. The minimum funding standard under Section 302 of the Employee
Retirement Income Security Act of 1974, as amended, and the regulations and
published interpretations thereunder (“ERISA”), has been satisfied by each
“pension plan” (as defined in Section 3(2) of ERISA) which has been established
or maintained by the Company or any of its subsidiaries, and the trust forming
part of each such plan which is intended to be qualified under Section 401 of
the Internal Revenue Code of 1986, as amended, is so qualified; each of the
Company and its subsidiaries has fulfilled its obligations, if any, under
Section 515 of ERISA; neither the Company nor any of its subsidiaries maintain
or are required to contribute to a “welfare plan” (as defined in Section 3(1) of
ERISA) which provides retiree or other post-employment welfare benefits or
insurance coverage (other than “continuation coverage” (as defined in Section
602 of ERISA)); each pension plan and welfare plan established or maintained by
the Company and/or any of its subsidiaries are in compliance with the currently
applicable provisions of ERISA, except where the failure to comply would not
result in a Material Adverse Effect; and neither the Company nor any of its
subsidiaries have incurred or would reasonably be expected to incur any
withdrawal liability under Section 4201 of ERISA, any liability under Section
4062, 4063 or 4064 of ERISA, or any other liability under Title IV of ERISA.
(ss)      No Unlawful Payments. Neither the Company nor any of its subsidiaries,
nor any director, officer or employee of the Company or any of its subsidiaries,
nor, to the knowledge of the Company and each of the Guarantors, any agent,
affiliate or other person associated with or acting on behalf of the Company or
any of its subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government official or employee, including of any
government-owned or controlled entity or of a public international organization,
or any person acting in an official capacity for or on behalf of any of the
foregoing, or any political party or party official or candidate for political
office; (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or any applicable law or regulation
implementing the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, or committed an offense under
the Bribery Act 2010 of the United Kingdom, or any other applicable anti-bribery
or anti-corruption law; or (iv) made, offered, agreed, requested or taken an act
in furtherance of any unlawful bribe or other unlawful benefit, including,
without limitation, any rebate, payoff, influence payment, kickback or other
unlawful or improper payment or benefit. The Company and its subsidiaries have
instituted, maintain and enforce policies and procedures designed to promote and
ensure compliance with all applicable anti-bribery and anti-corruption laws.
(tt)      Compliance with Anti-Money Laundering Laws. The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements,
including those of the Currency and Foreign Transactions Reporting Act of 1970,
as amended, the applicable money laundering statutes of all jurisdictions where
the Company or any of its subsidiaries conducts business, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Anti-Money Laundering Laws”), and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries


-12-



--------------------------------------------------------------------------------




with respect to the Anti-Money Laundering Laws is pending or, to the knowledge
of the Company or any of the Guarantors, threatened.
(uu)      No Conflicts with Sanctions Laws. Neither the Company nor any of its
subsidiaries, directors, officers or employees, nor, to the knowledge of the
Company or any of the Guarantors, any agent, affiliate or other person
associated with or acting on behalf of the Company or any of its subsidiaries is
currently the subject or the target of any sanctions administered or enforced by
the U.S. government, (including, without limitation, the Office of Foreign
Assets Control of the U.S. Department of the Treasury (“OFAC”) or the U.S.
Department of State and including, without limitation, the designation as a
“specially designated national” or “blocked person”), the United Nations
Security Council (“UNSC”), the European Union, Her Majesty’s Treasury (“HMT”),
or other relevant sanctions authority (collectively, “Sanctions”), nor is the
Company, any of its subsidiaries or any of the Guarantors located, organized or
resident in a country or territory that is the subject or target of Sanctions,
including, without limitation, Cuba, Iran, North Korea, Sudan, Syria and Crimea
(each, a “Sanctioned Country”); and the Company will not directly or indirectly
use the proceeds of the offering of the Notes hereunder, or lend, or knowingly
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other person or entity (i) to fund or facilitate any
activities of or business with any person that, at the time of such funding or
facilitation, is the subject or target of Sanctions, (ii) to fund or facilitate
any activities of or business in any Sanctioned Country or (iii) in any other
manner that will result in a violation by any person (including any person
participating in the transaction, whether as underwriter, initial purchaser,
advisor, investor or otherwise) of Sanctions. For the past five years, the
Company and its subsidiaries have not knowingly engaged in and are not now
knowingly engaged in any dealings or transactions with any person that at the
time of the dealing or transaction is or was the subject or the target of
Sanctions or with any Sanctioned Country.
2.          Purchase, Sale and Delivery of Offered Securities. On the basis of
the representations, warranties and agreements and subject to the terms and
conditions set forth herein, the Company agrees to sell to the several
Purchasers, and each of the Purchasers agrees, severally and not jointly, to
purchase from the Company, at a purchase price of 98.168% of the aggregate
principal amount thereof plus accrued interest from December 20, 2016 to the
Closing Date (as hereinafter defined), the respective principal amount of the
Offered Securities set forth opposite the names of the several Purchasers in
Schedule A hereto.
The Company will deliver against payment of the purchase price the Notes to be
offered and sold by the Purchasers in reliance on Regulation S (the “Regulation
S Securities”) in the form of one or more permanent global securities in
registered form without interest coupons (the “Regulation S Global Securities”)
which will be deposited on the Closing Date with the Trustee as custodian for
The Depository Trust Company (“DTC”) for the respective accounts of the DTC
participants for Morgan Guaranty Trust Company of New York, Brussels office, as
operator of the Euroclear System (“Euroclear”), and Clearstream Banking, société
anonyme (“Clearstream, Luxembourg”) and registered in the name of Cede & Co., as
nominee for DTC. The Company will deliver against payment of the purchase price
the Notes to be purchased by each Purchaser hereunder and to be offered and sold
by each Purchaser in reliance on Rule 144A (the “144A Securities”) in the form
of one or more permanent global securities in definitive form without interest
coupons (the “Restricted Global Securities”) deposited with the Trustee as
custodian for DTC and registered in the name of Cede & Co., as nominee for DTC.
The Regulation S Global Securities and the Restricted Global Securities shall be
assigned separate CUSIP numbers. The Regulation S Global Security and the
Restricted Global Securities shall include the legend regarding restrictions on
transfer set forth under “Transfer Restrictions” in the Final Offering
Memorandum. Until the termination of the distribution compliance period (as
defined in Regulation S) with respect to the offering of the Offered Securities,
interests in the Regulation S Global Securities may only be held by the DTC
participants for Euroclear and Clearstream, Luxembourg. Interests in any
permanent global Securities will be held only in book-entry form through
Euroclear, Clearstream, Luxembourg or DTC, as the case may be, except in the
limited circumstances described in the Final Offering Memorandum.


-13-



--------------------------------------------------------------------------------






Payment for the Regulation S Securities and the 144A Securities shall be made by
the Purchasers in Federal (same day) funds by wire transfer to an account at a
bank acceptable to Credit Suisse drawn to the order of the Representative at the
office of Latham & Watkins LLP, 811 Main Street Suite 3700, Houston, Texas
77002, at 9:00 A.M., (New York time), on December 20, 2016, or at such other
time not later than seven full business days thereafter as Credit Suisse and the
Company determine, such time being herein referred to as the “Closing Date”,
against delivery to the Trustee as custodian for DTC of (i) the Regulation S
Global Securities representing all of the Regulation S Securities for the
respective accounts of the DTC participants for Euroclear and Clearstream,
Luxembourg and (ii) the Restricted Global Securities representing all of the
144A Securities. The Regulation S Global Securities and the Restricted Global
Securities will be made available for checking at the above office of Latham &
Watkins LLP, 811 Main Street Suite 3700, Houston, Texas 77002 at least 24 hours
prior to the Closing Date.


3.          Representations by the Purchasers; Resale by the Purchasers.  
(a)          Each Purchaser severally represents and warrants to the Company and
the Guarantors that it is an “accredited investor” within the meaning of
Regulation D under the Securities Act.
(b)          Each Purchaser severally acknowledges that the Offered Securities
have not been registered under the Securities Act and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
except in accordance with Regulation S or pursuant to an exemption from the
registration requirements of the Securities Act. Each Purchaser severally
represents and agrees that it has offered and sold the Offered Securities, and
will offer and sell the Offered Securities (i) as part of its distribution at
any time and (ii) otherwise until 40 days after the later of the commencement of
the offering and the Closing Date, only in accordance with Rule 903 or Rule
144A. Accordingly, neither such Purchaser nor its affiliates, nor any persons
acting on its or their behalf, have engaged or will engage in any directed
selling efforts with respect to the Offered Securities, and such Purchaser, its
affiliates and all persons acting on its or their behalf have complied and will
comply with the offering restrictions requirement of Regulation S. Each
Purchaser severally agrees that, at or prior to confirmation of sale of the
Offered Securities, other than a sale pursuant to Rule 144A, such Purchaser will
have sent to each distributor, dealer or person receiving a selling concession,
fee or other remuneration that purchases the Offered Securities from it during
the restricted period a confirmation or notice to substantially the following
effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933 (the “Securities Act”) and may not be offered or sold
within the United States or to, or for the account or benefit of, U.S. persons
(i) as part of their distribution at any time or (ii) otherwise until 40 days
after the later of the date of the commencement of the offering and the closing
date, except in either case in accordance with Regulation S (or Rule 144A if
available) under the Securities Act. Terms used above have the meanings given to
them by Regulation S.”


Terms used in this subsection (b) have the meanings given to them by
Regulation S.


(c)      Each Purchaser severally agrees that it and each of its affiliates has
not entered and will not enter into any contractual arrangement with respect to
the distribution of the Offered Securities except for any such arrangements with
the other Purchasers or affiliates of the other Purchasers or with the prior
written consent of the Company and the Guarantors.
(d)      Each Purchaser severally agrees that it and each of its affiliates will
not offer or sell the Offered Securities in the United States by means of any
form of general solicitation or general advertising within the meaning of Rule
502(c), including, but not limited


-14-



--------------------------------------------------------------------------------




to (i) any advertisement, article, notice or other communication published in
any newspaper, magazine or similar media or broadcast over television or radio,
or (ii) any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising. Each Purchaser severally agrees, with
respect to resales made in reliance on Rule 144A of any of the Offered
Securities, to deliver either with the confirmation of such resale or otherwise
prior to settlement of such resale a notice to the effect that the resale of
such Offered Securities has been made in reliance upon the exemption from the
registration requirements of the Securities Act provided by Rule 144A.
(e)      In relation to each Member State of the European Economic Area which
has implemented the Prospectus Directive (each, a “Relevant Member State”), each
of the Purchasers severally represents and agrees that with effect from and
including the date on which the Prospectus Directive is implemented in that
Relevant Member State (the “Relevant Implementation Date”) it has not made and
will not make an offer of Offered Securities to the public in that Relevant
Member State prior to the publication of a prospectus in relation to the Offered
Securities which has been approved by the competent authority in that Relevant
Member State or, where appropriate, approved in another Relevant Member State
and notified to the competent authority in that Relevant Member State, all in
accordance with the Prospectus Directive, except that it may, with effect from
and including the Relevant Implementation Date, make an offer of Offered
Securities to the public in that Relevant Member State at any time:  
(i)      to any legal entity which is a qualified investor as defined in the
Prospectus Directive;
(ii) to fewer than 100 or, if the Relevant Member State has implemented the
relevant provision of the 2010 PD Amending Directive, 150, natural or legal
persons (other than qualified investors as defined in the Prospectus Directive),
as permitted under the Prospectus Directive, subject to obtaining the prior
consent of the relevant dealer or dealers nominated by the Company for any such
offer; or


(iii) in any other circumstances falling within Article 3(2) of the Prospectus
Directive;


provided that no such offer of Offered Securities shall result in a requirement
that the Company or any Purchaser publish a prospectus pursuant to Article 3 of
the Prospectus Directive.
For the purposes of this provision, the expression an “offer of Offered
Securities to the public” in relation to any Offered Securities in any Relevant
Member State means the communication in any form and by any means of sufficient
information on the terms of the offer and the Offered Securities to be offered
so as to enable an investor to decide to purchase or subscribe the Offered
Securities, as the same may be varied in that Member State by any measure
implementing the Prospectus Directive in that Member State and the expression
“Prospectus Directive” means Directive 2003/71/EC (and amendments thereto,
including the 2010 PD Amending Directive to the extent implemented in the
Relevant Member State) and includes any relevant implementing measure in each
Relevant Member State and the expression “2010 PD Amending Directive” means
directive 2010/73/EU.
(f)          Each of the Purchasers severally represents and agrees that:
(i)      (A) it is a person whose ordinary activities involve it in acquiring,
holding, managing or disposing of investments (as principal or agent) for the
purposes of its business and (B) it has not offered or sold and will not offer
or sell the Offered Securities other than to persons whose ordinary activities
involve them in acquiring, holding, managing or disposing of investments (as
principal or as


-15-



--------------------------------------------------------------------------------




agent) for the purposes of their businesses or who it is reasonable to expect
will acquire, hold, manage or dispose of investments (as principal or agent) for
the purposes of their businesses where the issue of the Offered Securities would
otherwise constitute a contravention of Section 19 of the Financial Services and
Markets Act 2000 (the “FSMA”) by the Company;
(ii)      it has only communicated or caused to be communicated and will only
communicate or cause to be communicated an invitation or inducement to engage in
investment activity (within the meaning of Section 21 of the FSMA) received by
it in connection with the issue or sale of the Offered Securities in
circumstances in which Section 21(1) of the FSMA does not apply to the Company
or the Guarantors; and
(iii) it has complied and will comply with all applicable provisions of the FSMA
with respect to anything done by it in relation to the Offered Securities in,
from or otherwise involving the United Kingdom.
4.          Certain Agreements of the Company and the Guarantors. Each of the
Company and the Guarantors agrees with the several Purchasers that:
(a)       Amendments and Supplements to Offering Memorandum. The Company and the
Guarantors will promptly advise the Representative of any proposal to amend or
supplement the Preliminary Offering Memorandum or Final Offering Memorandum and
will not affect such amendment or supplementation without the Representative’s
consent. If, at any time prior to the completion of the resale of the Offered
Securities by the Purchasers, there occurs an event or development as a result
of which any document included in the Preliminary Offering Memorandum or Final
Offering Memorandum or the General Disclosure Package or any Supplemental
Marketing Material, if republished immediately following such event or
development, included or would include an untrue statement of a material fact or
omitted or would omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, or if it is necessary at any such time to amend or
supplement the Preliminary Offering Memorandum or Final Offering Memorandum, the
General Disclosure Package or any Supplemental Marketing Material to comply with
any applicable law, the Company and the Guarantors promptly will notify the
Representative of such event and promptly will prepare and furnish, at their own
expense, to the Purchasers and the dealers and to any other dealers at the
request of the Representative, an amendment or supplement which will correct
such statement or omission or effect such compliance. Neither the
Representative’s consent to, nor the Purchasers’ delivery to offerees or
investors of, any such amendment or supplement shall constitute a waiver of any
of the conditions set forth in Section 6.
(b)      Furnishing of Offering Memorandum. The Company and the Guarantors will
furnish to the Representative copies of the Preliminary Offering Memorandum,
each other document comprising a part of the General Disclosure Package, the
Final Offering Memorandum, all amendments and supplements to such documents and
each item of Supplemental Marketing Material, in each case as soon as available
and in such quantities as the Representative reasonably requests. At any time
when the Company is not subject to Section 13 or 15(d), and any Offered
Securities remain “restricted securities” within the meaning of the Securities
Act, the Company and the Guarantors will promptly furnish or cause to be
furnished to the Representative (and, upon request, to each of the other
Purchasers) and, upon request of holders and prospective purchasers of the
Offered Securities, to such holders and purchasers, copies of the information
required to be delivered to holders and prospective purchasers of the Offered
Securities pursuant to Rule 144A(d)(4) (or any successor provision thereto) in
order to permit compliance with Rule 144A in connection with resales by such


-16-



--------------------------------------------------------------------------------




holders of the Offered Securities. The Company will pay the expenses of printing
and distributing to the Purchasers all such documents.
(c)      Blue Sky Qualifications. The Company and the Guarantors will cooperate
with the Purchasers and counsel for the Purchasers to qualify the Offered
Securities for sale and the determination of their eligibility for investment
under the state securities or blue sky laws of such jurisdictions in the United
States and Canada as the Representative reasonably designates and will continue
such qualifications in effect so long as required for the resale of the Offered
Securities by the Purchasers, provided that the Company will not be required to
qualify as a foreign corporation or to take any action that would subject it to
general service of process or taxation in any such jurisdiction where it is not
presently qualified or subject to taxation.
(d)      Reporting Requirements. For so long as the Notes remain outstanding,
the Company will furnish, upon request, to the Representative and, upon request,
to each of the other Purchasers as soon as practicable after the end of each
fiscal year, a copy of its annual report to stockholders for such year; and the
Company will furnish to the Representative and, upon request, to each of the
other Purchasers (i) as soon as available, a copy of each report and any
definitive proxy statement of the Company filed with the Commission under the
Exchange Act or mailed to the Company’s stockholders, the Trustee or holders of
the Offered Securities and (ii) from time to time, such other information
concerning the Company as the Representative may reasonably request. However, so
long as the Company is subject to the reporting requirements of either Section
13 or Section 15(d) of the Exchange Act and is timely filing reports with the
Commission on its Electronic Data Gathering, Analysis and Retrieval system
(“EDGAR”), it is not required to furnish such reports or statements to the
Purchasers.
(e)      Transfer Restrictions. During the period of one year after the Closing
Date, the Company will, upon request, furnish to the Representative, each of the
other Purchasers and any holder of Offered Securities a copy of the restrictions
on transfer applicable to the Offered Securities.
(f)      No Resales by Affiliates. During the period of one year after the
Closing Date, unless permitted under Rule 144 of the Securities Act, the Company
will not, and will not permit any of its affiliates (as defined in Rule 144) to,
resell any of the Offered Securities that have been reacquired by any of them,
unless such Offered Securities are resold in a transaction registered under the
Securities Act.
(g)      Investment Company. During the period of two years after the Closing
Date, neither the Company nor the Guarantors will be or become an open-end
investment company, unit investment trust or face-amount certificate company
that is or is required to be registered under Section 8 of the Investment
Company Act.
(h)      Payment of Expenses. The Company and the Guarantors will pay all
expenses incident to the performance of their respective obligations under this
Agreement, the Indenture and the Registration Rights Agreement, including but
not limited to (i) the fees and expenses of the Trustee and its professional
advisers; (ii) all expenses in connection with the execution, issue,
authentication, packaging and initial delivery of the Offered Securities and, as
applicable, the Exchange Securities, the preparation and printing of this
Agreement, the Registration Rights Agreement, the Offered Securities, the
Indenture, the Preliminary Offering Memorandum, any other documents comprising
any part of the General Disclosure Package, the Final Offering Memorandum, all
amendments and supplements thereto, each item of Supplemental Marketing Material
and any other document relating to the issuance, offer, sale and delivery of the
Offered Securities and as applicable, the Exchange Securities; (iii) any fees
and reasonable attorney’s fees and expenses incurred by the Company, the
Guarantors and the


-17-



--------------------------------------------------------------------------------




Purchasers in connection with qualifying or registering (or obtaining exemptions
from the qualification or registration of) all or any part of the Offered
Securities or the Exchange Securities for offer and sale under the state
securities or blue sky laws of such jurisdictions as the Representative
designates and the preparation and printing of memoranda relating thereto, (iv)
any fees charged by investment rating agencies for the rating of the Offered
Securities or the Exchange Securities, (v) expenses incurred in distributing the
Preliminary Offering Memorandum, any other documents comprising any part of the
General Disclosure Package, the Final Offering Memorandum (including any
amendments and supplements thereto) and any Supplemental Marketing Material to
the Purchasers, and (vi) expenses incurred in preparing, printing and
distributing any Free Writing Prospectuses to investors or prospective
investors. The Company and Guarantors will also pay or reimburse the Purchasers
(to the extent incurred by them) for costs and expenses of the Company’s
officers and employees and any other expenses of the Company and the Guarantors
relating to investor presentations or any “road show” in connection with the
offering and sale of the Offered Securities including, without limitation, any
travel expenses of the Company’s and the Guarantors’ officers and employees,
provided, however, that the Purchasers will pay 50% of the costs and expenses of
any chartered flight. Except as provided in this Agreement, the Purchasers shall
pay all of their own costs and expenses, including the fees and disbursement of
their counsel.
(i)      Use of Proceeds. The Company will use the net proceeds received in
connection with this offering in the manner described in the “Use of Proceeds”
section of the General Disclosure Package and except as disclosed in the General
Disclosure Package, the Company does not intend to use any of the proceeds from
the sale of the Offered Securities hereunder to repay any outstanding debt owed
to any affiliate of any Purchaser.
(j)      Absence of Manipulation. In connection with the offering, until Credit
Suisse shall have notified the Company and the other Purchasers of the
completion of the resale of the Offered Securities, neither the Company, the
Guarantors nor any of their affiliates will, either alone or with one or more
other persons, bid for or purchase for any account in which it or any of its
affiliates has a beneficial interest any Offered Securities or attempt to induce
any person to purchase any Offered Securities; and neither it nor any of its
affiliates will make bids or purchases for the purpose of creating actual, or
apparent, active trading in, or of raising the price of, the Offered Securities.
(k)      Restriction on Sale of Securities. For a period of 90 days after the
date hereof, neither the Company nor the Guarantors will, directly or
indirectly, take any of the following actions with respect to any United States
dollar-denominated debt securities issued or guaranteed by the Company or the
Guarantors and having a maturity of more than one year from the date of issue or
any securities convertible into or exchangeable or exercisable for any debt
securities (“Lock-Up Securities”): (i) offer, sell, issue, contract to sell,
pledge or otherwise dispose of Lock-Up Securities, (ii) offer, sell, issue,
contract to sell, contract to purchase or grant any option, right or warrant to
purchase Lock-Up Securities, (iii) enter into any swap, hedge or any other
agreement that transfers, in whole or in part, the economic consequences of
ownership of Lock-Up Securities, (iv) establish or increase a put equivalent
position or liquidate or decrease a call equivalent position in Lock-Up
Securities within the meaning of Section 16 of the Exchange Act or (v) file with
the Commission a registration statement under the Securities Act relating to
Lock-Up Securities or publicly disclose the intention to take any such action,
without the prior written consent of the Representative, except that the Company
is permitted to make (x) such filings or public disclosures with respect to the
Exchange Securities and/or Offered Securities in connection with the filing of
the Exchange Offer Registration Statement or the consummation of the Exchange
Offer, the Shelf Registration Statement and other transactions contemplated by
the Registration Rights Agreement and (y) a filing by the Company of a shelf
registration statement on Form S-3, or any amendments or supplements thereto,
under the Securities Act, which registration statement may include any debt and
other


-18-



--------------------------------------------------------------------------------




securities, provided further, that no sales under any such registration
statement shall be permitted during this 90-day period with respect to such
dollar-denominated debt securities. Neither the Company nor the Guarantors will
at any time directly or indirectly, take any action referred to in clauses (i)
through (v) above with respect to any securities under circumstances where such
offer, sale, pledge, contract or disposition would cause the exemption afforded
by Section 4(a)(2) of the Securities Act or the safe harbor of Regulation S
thereunder to cease to be applicable to the offer and sale of the Offered
Securities.
(l)      Eligibility for Clearance. The Company and the Guarantors will
reasonably assist the Purchasers to permit the Offered Securities to be eligible
for clearance and settlement through the facilities of DTC.
5.          Free Writing Communications.
(a)       Issuer Free Writing Communications. Each of the Company and the
Guarantors represents and agrees that, unless it obtains the prior consent of
Credit Suisse, and each Purchaser severally represents and agrees that, unless
it obtains the prior consent of the Company and Credit Suisse, it has not made
and will not make any offer relating to the Offered Securities that would
constitute an Issuer Free Writing Communication.
(b)      Term Sheets. The Company consents to the use by any Purchaser of a Free
Writing Communication that (i) contains only (A) information describing the
preliminary terms of the Offered Securities or their offering or (B) information
that describes the final terms of the Offered Securities or their offering and
that is included in or is subsequently included in the Final Offering
Memorandum, including by means of a pricing term sheet in the form of Annex I to
Schedule C hereto, or (ii)  does not contain any material information about the
Company or the Guarantors or their respective securities that was provided by or
on behalf of the Company and the Guarantors, it being understood and agreed that
the Company and each of the Guarantors shall not be responsible to any Purchaser
for liability arising from any inaccuracy in such Free Writing Communications
referred to in clause (i) or (ii) (other than the pricing term sheet attached as
Annex I to Schedule C hereto) as compared with the information in the
Preliminary Offering Memorandum, the Final Offering Memorandum or the General
Disclosure Package and any such inaccurate Free Writing Communication shall not
be an Issuer Free Writing Communication for purposes of this Agreement.
6.          Conditions of the Obligations of the Purchasers.  The obligations of
the several Purchasers to purchase and pay for the Offered Securities will be
subject to the accuracy of the representations and warranties of each of the
Company and the Guarantors herein on the date hereof and on the Closing Date (as
though made on the Closing Date), to the accuracy of the statements of officers
of each of the Company and the Guarantors made pursuant to the provisions
hereof, to the performance by each of the Company and the Guarantors of their
respective obligations hereunder and to the following additional conditions
precedent:
(a)      Grant Thornton Comfort Letter. The Representative shall have received a
letter, dated respectively, the date hereof and the Closing Date, of Grant
Thornton LLP confirming that they are a registered public accounting firm and
independent public accountants within the meaning of the Securities Laws, in
form and substance satisfactory to the Purchasers concerning the financial
information with respect to the Company set forth in the General Disclosure
Package and the Final Offering Memorandum.
(b)      Ryder Scott Comfort Letter. The Representative shall have received
letters, dated, respectively, the date hereof and the Closing Date, of Ryder
Scott Company, L.P. (i) confirming that as of the date of its reserve reports
for the years ended December 31, 2015, December 31, 2014 and December 31, 2013,
it was an independent reserve engineer for the Company, and that, as of the date
of such letter, no information had come to its attention that


-19-



--------------------------------------------------------------------------------




could reasonably have been expected to cause it to withdraw its reserve reports
and (ii) otherwise in form and substance acceptable to the Representative.
(c)      No Material Adverse Change. Subsequent to the execution and delivery of
this Agreement, there shall not have occurred (i) any change, or any development
or event involving a prospective change, in the condition (financial or
otherwise), results of operations, business, properties or prospects of the
Company and the Guarantors, taken as a whole, which, in the judgment of the
Representative, is material and adverse and makes it impractical or inadvisable
to proceed with the completion of the offering or the sale of and payment for
the Offered Securities; (ii) any downgrading in the rating of any debt
securities or preferred stock of the Company or the Guarantors by any
“nationally recognized statistical rating organization” (as defined in Section
3(a)(62) of the Exchange Act), or any public announcement that any such
organization has under surveillance or review its rating of any debt securities
or preferred stock of the Company or the Guarantors (other than an announcement
with positive implications of a possible upgrading, and no implication of a
possible downgrading, of such rating) or any announcement that the Company or
the Guarantors have been placed on negative outlook; (iii) any change in U.S. or
international financial, political or economic conditions or currency exchange
rates or exchange controls the effect of which is such as to make it, in the
judgment of the Representative, impractical to market or to enforce contracts
for the sale of the Offered Securities, whether in the primary market or in
respect of dealings in the secondary market; (iv) any suspension or material
limitation of trading in securities generally on the New York Stock Exchange or
the NASDAQ Global Select Market, or any setting of minimum or maximum prices for
trading on such exchange; (v) any suspension of trading of any securities of the
Company or the Guarantors on any exchange or in the over-the-counter market;
(vi) any banking moratorium declared by any U.S. federal or New York
authorities; (vii) any major disruption of settlements of securities, payment or
clearance services in the United States or any other country where such
securities are listed or (viii) any attack on, outbreak or escalation of
hostilities or act of terrorism involving the United States, any declaration of
war by Congress or any other national or international calamity or emergency if,
in the judgment of the Representative, the effect of any such attack, outbreak,
escalation, act, declaration, calamity or emergency is such as to make it
impractical or inadvisable to proceed with the offer, sale or delivery of the
Offered Securities or to enforce contracts for the sale of the Offered
Securities.
(d)      Opinion of Counsel for the Company and the Guarantors. The
Representative shall have received an opinion, dated the Closing Date, of Akin
Gump Strauss Hauer & Feld LLP, counsel for the Company and the Guarantors, as to
the matters described in Schedule D hereto.
(e)      Opinion of General Counsel for the Company. The Representative shall
have received an opinion, dated the Closing Date, of Randall J. Holder, General
Counsel for the Company and the Guarantors, as to the matters described in
Schedule E hereto.
(f)      Opinion of Counsel for the Purchasers. The Representative shall have
received from Latham & Watkins LLP, counsel for the Purchasers, such opinion or
opinions, dated the Closing Date, with respect to such matters as the
Representative may require, and the Company and the Guarantors shall have
furnished to such counsel such documents as they request for the purpose of
enabling them to pass upon such matters.
(g)      Officers’ Certificate. The Representative shall have received a
certificate, dated the Closing Date, of an executive officer of the Company and
the Guarantors and a principal financial or accounting officer of the Company
and the Guarantors in which such officers shall state that (i) the
representations and warranties of the Company and the Guarantors in this
Agreement are true and correct, (ii) the Company and the Guarantors have
complied with all agreements and satisfied all conditions on their part to be
performed or satisfied


-20-



--------------------------------------------------------------------------------




hereunder at or prior to the Closing Date and (iii) subsequent to the date of
the most recent financial statements in the General Disclosure Package there has
been no material adverse change, nor any development or event involving a
prospective material adverse change, in the condition (financial or otherwise),
results of operations, business, properties or prospects of the Company and the
Guarantors, taken as a whole, except as set forth in the General Disclosure
Package or as described in such certificate.
(h)      CFO Certificate. The Representative shall have received, on the date
hereof and the Closing Date, a certificate addressed to the Purchasers of the
Chief Financial Officer of the Company, in the form and substance reasonably
acceptable to the Representative.
(i)      DTC Eligibility. The Notes shall be eligible for clearance and
settlement through DTC.
(j)      Indenture; Registration Rights Agreement. The Purchasers shall have
received a counterpart of each of the Indenture and the Registration Rights
Agreement that shall have been validly executed and delivered by each of the
Company and each of the Guarantors and, in the case of the Indenture, the
Trustee.
The Company and the Guarantors will furnish the Purchasers with any additional
opinions, certificates, letters and documents as the Representative reasonably
requests and conformed copies of documents delivered pursuant to this Section 6.
The Representative may in its sole discretion waive on behalf of the Purchasers’
compliance with any conditions to the obligations of the Purchasers hereunder,
whether in respect of a Closing Date or otherwise.


7.          Indemnification and Contribution.
(a)       Indemnification of the Purchasers. The Company and the Guarantors will
jointly and severally indemnify and hold harmless each Purchaser, its officers,
employees, agents, partners, members, directors and its affiliates and each
person, if any, who controls such Purchaser within the meaning of Section 15 of
the Securities Act or Section 20 of the Exchange Act (each, an “Indemnified
Party”), against any and all losses, claims, damages or liabilities, joint or
several, to which such Indemnified Party may become subject, under the
Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Memorandum or the Final Offering Memorandum, in each case
as amended or supplemented or any Issuer Free Writing Communication (including
with limitation, any Supplemental Marketing Material), any Exchange Act report,
or arise out of or are based upon the omission or alleged omission of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and will reimburse each
Indemnified Party for any legal or other expenses reasonably incurred by such
Indemnified Party in connection with investigating, preparing or defending
against any such loss, claim, damage, liability, action, litigation,
investigation or proceeding whatsoever (whether or not such Indemnified Party is
a party thereto), whether threatened or commenced, and in connection with the
enforcement of this provision with respect to any of the above as such expenses
are incurred; provided, however, that the Company and the Guarantors will not be
liable in any such case to the extent that any such loss, claim, damage or
liability arises out of or is based upon an untrue statement or alleged untrue
statement in or omission or alleged omission from any of such documents in
reliance upon and in conformity with written information furnished to the
Company by any Purchaser through the Representative specifically for use
therein, it being understood and agreed that the only such information furnished
by any Purchaser consists of the information described as such in subsection (b)
below.


-21-



--------------------------------------------------------------------------------




(b)      Indemnification of the Company and the Guarantors. Each Purchaser will
severally and not jointly indemnify and hold harmless each of the Company and
Guarantors and their respective directors, officers, employees and agents and
each person, if any, who controls the Company or the Guarantors within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each, a “Purchaser Indemnified Party”), against any losses, claims, damages or
liabilities to which such Purchaser Indemnified Party may become subject, under
the Securities Act, the Exchange Act, other Federal or state statutory law or
regulation or otherwise, insofar as such losses, claims, damages or liabilities
(or actions in respect thereof) arise out of or are based upon any untrue
statement or alleged untrue statement of any material fact contained in the
Preliminary Offering Memorandum or the Final Offering Memorandum, in each case
as amended or supplemented, or any Issuer Free Writing Communication or arise
out of or are based upon the omission or the alleged omission of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Company by such Purchaser
through the Representative specifically for use therein, and will reimburse any
legal or other expenses reasonably incurred by such Purchaser Indemnified Party
in connection with investigating, preparing or defending against any such loss,
claim, damage, liability, action, litigation, investigation or proceeding
whatsoever (whether or not such Purchaser Indemnified Party is a party thereto),
whether threatened or commenced, based upon any such untrue statement or
omission, or any such alleged untrue statement or omission as such expenses are
incurred, it being understood and agreed that the only such information
furnished by any Purchaser consists of the following information in the
Preliminary Offering Memorandum and the Final Offering Memorandum furnished on
behalf of each Purchaser: the second paragraph, the second sentence of the
eighth paragraph, the ninth paragraph and the tenth paragraph, in each case
under the caption “Plan of Distribution;” provided, however, that the Purchasers
shall not be liable for any losses, claims, damages or liabilities arising out
of or based upon the Company’s failure to perform its obligations under Section
4(a) of this Agreement.
(c)      Actions against Parties; Notification. Promptly after receipt by an
indemnified party under this Section 7 of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under subsection (a) or (b) above, notify the
indemnifying party of the commencement thereof; but the failure to notify the
indemnifying party shall not relieve it from any liability that it may have
under subsection (a) or (b) above except to the extent that it has been
materially prejudiced (through the forfeiture of substantive rights or defenses)
by such failure; and provided further that the failure to notify the
indemnifying party shall not relieve it from any liability that it may have to
an indemnified party otherwise than under subsection (a) or (b) above. In case
any such action is brought against any indemnified party and it notifies the
indemnifying party of the commencement thereof, the indemnifying party will be
entitled to participate therein and, to the extent that it may wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party (who shall not,
except with the consent of the indemnified party, be counsel to the indemnifying
party), and after notice from the indemnifying party to such indemnified party
of its election so to assume the defense thereof, the indemnifying party will
not be liable to such indemnified party under this Section 7 for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation. In any
such proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the contrary; (ii) the indemnifying party
has failed within a reasonable time to retain counsel reasonably satisfactory to
the indemnified party; (iii) the indemnified party shall have reasonably
concluded


-22-



--------------------------------------------------------------------------------




that there may be legal defenses available to it that are different from or in
addition to those available to the indemnifying party; or (iv) the named parties
in any such proceeding (including any impleaded parties) include both the
indemnifying party and the indemnified party and representation of both parties
by the same counsel would be inappropriate due to actual or potential differing
interests between them. It is understood and agreed that the indemnifying party
shall not, in connection with any proceeding or related proceeding in the same
jurisdiction, be liable for the fees and expenses of more than one separate firm
(in addition to any local counsel) for all indemnified parties, and that all
such fees and expenses shall be reimbursed as they are incurred. No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement of any pending or threatened action in respect of which any
indemnified party is or could have been a party and indemnity could have been
sought hereunder by such indemnified party unless such settlement (i) includes
an unconditional release of such indemnified party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to or an admission of fault, culpability or failure to act by or on
behalf of any indemnified party.
(d)      Contribution. If the indemnification provided for in this Section 7 is
unavailable or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of the losses,
claims, damages or liabilities referred to in subsection (a) or (b) above (i) in
such proportion as is appropriate to reflect the relative benefits received by
the Company and the Guarantors on the one hand and the Purchasers on the other
from the offering of the Offered Securities pursuant to this Agreement or
(ii) if the allocation provided by clause (i) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (i) above but also the relative fault of
the Company and the Guarantors on the one hand and the Purchasers on the other
in connection with the statements or omissions which resulted in such losses,
claims, damages or liabilities as well as any other relevant equitable
considerations. The relative benefits received by the Company and the Guarantors
on the one hand and the Purchasers on the other shall be deemed to be in the
same proportion as the total net proceeds from the offering (before deducting
expenses) received by the Company bear to the total discounts and commissions
received by the Purchasers from the Company under this Agreement. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to information supplied by the Company
and the Guarantors or the Purchasers and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. No person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The amount paid by an indemnified party as a result of the
losses, claims, damages or liabilities referred to in the first sentence of this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
any action or claim which is the subject of this subsection (d). Notwithstanding
the provisions of this subsection (d), no Purchaser shall be required to
contribute any amount in excess of the amount by which the total price at which
the Offered Securities purchased by it were resold exceeds the amount of any
damages which such Purchaser has otherwise been required to pay by reason of
such untrue statement or omission or alleged untrue statement or omission. The
Purchasers’ obligations in this subsection (d) to contribute are several in
proportion to their respective purchase obligations and not joint. The Company,
the Guarantors and the Purchasers agree that it would not be just and equitable
if contribution pursuant to this Section 7(d) were determined by pro rata
allocation (even if the Purchasers were treated as one entity for such purpose)
or by any other method of allocation which does not take account of the
equitable considerations referred to in this Section 7(d).


-23-



--------------------------------------------------------------------------------




(e)      The remedies provided for in this Section 7 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to any
indemnified party at law or in equity.
8.          Default of Purchasers. If any Purchaser or Purchasers default in
their obligations to purchase Offered Securities hereunder and the aggregate
principal amount of Offered Securities that such defaulting Purchaser or
Purchasers agreed but failed to purchase does not exceed 10% of the total
principal amount of Offered Securities that the Purchasers are obligated to
purchase on the Closing Date, the Representative may make arrangements
satisfactory to the Company for the purchase of such Offered Securities by other
persons, including any of the Purchasers, but if no such arrangements are made
by the Closing Date, the non-defaulting Purchasers shall be obligated severally,
in proportion to their respective commitments hereunder, to purchase the Offered
Securities that such defaulting Purchasers agreed but failed to purchase on the
Closing Date. If any Purchaser or Purchasers so default and the aggregate
principal amount of Offered Securities with respect to which such default or
defaults occur exceeds 10% of the total principal amount of Offered Securities
that the Purchasers are obligated to purchase on the Closing Date and
arrangements satisfactory to the Representative and the Company for the purchase
of such Offered Securities by other persons are not made within 36 hours after
such default, this Agreement will terminate without liability on the part of any
non-defaulting Purchaser or the Company, except as provided in Section 9. As
used in this Agreement, the term “Purchaser” includes any person substituted for
a Purchaser under this Section. Nothing herein will relieve a defaulting
Purchaser from liability for its default.
9.          Survival of Certain Representations and Obligations. The respective
indemnities, agreements, representations, warranties and other statements of the
Company, the Guarantors or their respective officers and of the several
Purchasers set forth in or made pursuant to this Agreement will remain in full
force and effect, regardless of any investigation, or statement as to the
results thereof, made by or on behalf of any Purchaser, the Company, the
Guarantors or any of their respective representatives, officers or directors or
any controlling person, and will survive delivery of and payment for the Offered
Securities. If this Agreement is terminated pursuant to Section 8 or if for any
reason the purchase of the Offered Securities by the Purchasers is not
consummated, the Company and the Guarantors shall remain responsible for the
expenses to be paid or reimbursed by them pursuant to Section 4 and the
respective obligations of the Company, the Guarantors and the Purchasers
pursuant to Section 7 shall remain in effect. If the purchase of the Offered
Securities by the Purchasers is not consummated for any reason other than solely
because of the termination of this Agreement pursuant to Section 8 or the
occurrence of any event specified in clause (iii), (iv), (vi), (vii) or (viii)
of Section 6(c), the Company and the Guarantors will reimburse the Purchasers
for all out-of-pocket expenses (including fees and disbursements of counsel)
reasonably incurred by them in connection with the offering of the Offered
Securities. In addition, if any Offered Securities have been purchased
hereunder, the representations and warranties in Section 1 and all obligations
under Section 4 shall remain in effect.
10.          Notices. All communications hereunder will be in writing and, if
sent to the Purchasers will be mailed, hand-delivered, telecopied or transmitted
electronically and confirmed to the Purchasers, c/o Credit Suisse Securities
(USA) LLC, Eleven Madison Avenue, New York, NY 10010-3629, Attention: LCD-IBD,
or, if sent to the Company or the Guarantors, will be mailed, hand-delivered,
telecopied or transmitted electronically and confirmed to it at 500 West Texas,
Suite 1225, Midland, Texas 79701 Attention: Randall J. Holder; provided,
however, that any notice to a Purchaser pursuant to Section 7 will be mailed,
hand-delivered, telecopied or transmitted electronically and confirmed to such
Purchaser.
11.          Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and the
officers, directors and controlling persons referred to in Section 7, and no
other person will have any right or obligation hereunder, except that holders of
the Offered Securities shall be entitled to enforce the agreements for their
benefit contained in the second and third sentences of Section 4(b) hereof
against the Company as if such holders were parties thereto.


-24-



--------------------------------------------------------------------------------




12.          Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all such
counterparts shall together constitute one and the same Agreement.
13.          Representation of Purchasers. The Representative will act for the
several Purchasers in connection with the transactions contemplated by this
Agreement, and any action under this Agreement taken by the Representative will
be binding upon all the Purchasers.
14.           Absence of Fiduciary Relationship. Each of the Company and the
Guarantors acknowledges and agrees that:
(a)      No Other Relationship. The Purchasers have been retained solely to act
as initial purchasers in connection with the initial purchase, offering and
resale of the Offered Securities and that no fiduciary, advisory or agency
relationship between the Company or the Guarantors, on the one hand, and any
Purchaser, on the other, has been created in respect of any of the transactions
contemplated by this Agreement, the Preliminary Offering Memorandum or the Final
Offering Memorandum, irrespective of whether any Purchaser has advised or are
advising the Company or the Guarantors on other matters;
(b)      Arm’s-Length Negotiations. The purchase price of the Offered Securities
set forth in this Agreement was established by the Company and the Guarantors
following discussions and arm’s-length negotiations with the Representative and
the Company and the Guarantors are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated by this Agreement;
(c)       Absence of Obligation to Disclose. Each of the Company and the
Guarantors has been advised that each Purchaser and its affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company or the Guarantors and that each Purchaser has no obligation
to disclose such interests and transactions to the Company or the Guarantors by
virtue of any fiduciary, advisory or agency relationship; and
(d)      Waiver. Each of the Company and the Guarantors waives, to the fullest
extent permitted by law, any claims it may have against any Purchaser for breach
of fiduciary duty or alleged breach of fiduciary duty and agrees that the
Purchasers shall have no liability (whether direct or indirect) to the Company
or the Guarantors in respect of such a fiduciary duty claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company or the
Guarantors, including members, stockholders, employees or creditors of the
Company or the Guarantors.
15.          Applicable Law. This Agreement, and any claim, controversy or
dispute arising under or related to this Agreement, shall be governed by, and
construed in accordance with, the laws of the State of New York.
Each of the Company and the Guarantors hereby submits to the non-exclusive
jurisdiction of the Federal and state courts in the Borough of Manhattan in The
City of New York in any suit or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby. Each of the Company and the
Guarantors irrevocably and unconditionally waives any objection to the laying of
venue of any suit or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby in Federal and state courts in the Borough
of Manhattan in The City of New York and irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such suit or
proceeding in any such court has been brought in an inconvenient forum.




-25-



--------------------------------------------------------------------------------




16.      Patriot Act. In accordance with the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)), the Purchasers
are required to obtain, verify and record information that identifies their
respective clients, including the Company and the Guarantors, which information
may include the name and address of their respective clients, as well as other
information that will allow the Purchasers to properly identify their respective
clients.
[Signature pages follow.]




-26-



--------------------------------------------------------------------------------






If the foregoing is in accordance with the Purchasers’ understanding of our
agreement, kindly sign and return to one of the counterparts hereof, whereupon
it will become a binding agreement among the Company, the Guarantors and the
several Purchasers in accordance with its terms.


Very truly yours,
 
 
DIAMONDBACK ENERGY, INC.
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Chief Financial Officer
 
 
 
 
DIAMONDBACK O&G LLC
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Chief Financial Officer
 
 
 
 
DIAMONDBACK E&P LLC
 
 
By:
/s/ Teresa L. Dick
Name:
Teresa L. Dick
Title:
Chief Financial Officer



Signature Page to Purchase Agreement



--------------------------------------------------------------------------------





The foregoing Purchase Agreement is hereby confirmed and accepted as of the date
first above written.


 
 
CREDIT SUISSE SECURITIES (USA) LLC,
Acting on behalf of itself and as Representative of the several Purchasers
 
 
 
 
By:
/s/ Craig Klaasmeyer
Name:
Craig Klaasmeyer
Title:
Managing Director





Signature Page to Purchase Agreement



--------------------------------------------------------------------------------










SCHEDULE A






Purchasers
 
Principal Amount of Offered Securities
Credit Suisse Securities (USA) LLC
 
$
261,779,000.00


Goldman, Sachs & Co.
 
$
65,445,000.00


J.P. Morgan Securities LLC
 
$
65,445,000.00


Wells Fargo Securities, LLC
 
$
52,356,000.00


Capital One Securities, Inc.
 
$
18,325,000.00


Scotia Capital (USA) Inc.
 
$
18,325,000.00


SunTrust Robinson Humphrey, Inc.
 
$
18,325,000.00


         Total
 
$
500,000,000.00














--------------------------------------------------------------------------------






SCHEDULE B
GUARANTORS
1.    Diamondback O&G LLC
2.    Diamondback E&P LLC





--------------------------------------------------------------------------------





SCHEDULE C
Issuer Free Writing Communications (included in the General Disclosure Package)
1. Final term sheet, dated December 15, 2016, a copy of which is attached hereto
as Annex I.









--------------------------------------------------------------------------------






ANNEX I

DIAMONDBACK ENERGY, INC.
5.375% SENIOR NOTES DUE 2025

Pricing Supplement
Diamondback Energy, Inc.
$500,000,000 5.375% Senior Notes due 2025
December 15, 2016


Pricing Supplement
Pricing Supplement dated December 15, 2016 to the Preliminary Offering
Memorandum dated December 14, 2016 (the “Preliminary Offering Memorandum”), of
Diamondback Energy, Inc. (the “Company”). The information in this Pricing
Supplement supplements the Preliminary Offering Memorandum and supersedes the
information in the Preliminary Offering Memorandum to the extent it is
inconsistent with the information in the Preliminary Offering Memorandum.
Capitalized terms used in this Pricing Supplement but not defined have the
meanings given them in the Preliminary Offering Memorandum.
Issuer
Diamondback Energy, Inc.
Title of Securities
5.375% Senior Notes due 2025 (the “notes”)
Aggregate Principal Amount
$500,000,000
Gross Proceeds
$495,840,000 (before deducting the initial purchasers’ discount and commissions
and estimated offering expenses of the Company)
Net Proceeds
$489,910,000 (after deducting the initial purchasers’ discount and commissions
and estimated offering expenses of the Company)
Ratings*
B1 (Moody’s)/ BB- (S&P)
Distribution
Rule 144A/Regulation S, with registration rights
Maturity Date
May 31, 2025
Issue Price
99.168%
Coupon
5.375%
Yield to Maturity
5.500%
Spread to Benchmark Treasury
295 basis points
Benchmark Treasury
UST 2.125% due May 15, 2025
Interest Payment Dates
Each May 31 and November 30, commencing May 31, 2017
Record Dates
May 15 and November 15 of each year
Trade Date
December 15, 2016
Settlement Date
December 20, 2016 (T+3)
Optional Redemption


On and after May 31 of the following years and at the following redemption
prices (expressed as a percentage of principal amount), plus accrued and unpaid
interest and special interest, if any, on the notes redeemed during the periods
indicated below:


Date   Percentage
2020 104.031%
2021 102.688%
2022 101.344%
2023 and thereafter 100.00%
 
 










--------------------------------------------------------------------------------





Optional Redemption with Equity Proceeds
Up to 35% at 105.375% prior to May 31, 2020
Make-Whole Redemption
Make-whole redemption at Applicable Premium calculated based on the treasury
rate plus 50 basis points prior to May 31, 2020
Special Mandatory Redemption
If the purchase and sale agreement for the acquisition is terminated, or if the
acquisition is not consummated by April 28, 2017, we will redeem all of the
notes at a redemption price equal to the initial offer price plus accrued and
unpaid interest
Offer to Purchase upon a Change of Control
101% plus any accrued and unpaid interest and special interest, if any
Book-Running Managers
Credit Suisse Securities (USA) LLC
Goldman, Sachs & Co.
J.P. Morgan Securities LLC
Co-Managers
Wells Fargo Securities, LLC
Capital One Securities, Inc.
Scotia Capital (USA) Inc.
SunTrust Robinson Humphrey, Inc.
CUSIP Numbers
144A CUSIP: 25278XAF6
Regulation S CUSIP: U25257AC7
ISIN Numbers
144A ISIN: US25278XAF69
Regulation S ISIN: USU25257AC71
Denominations
Minimum denominations of $2,000 and integral multiples of $1,000 in excess
thereof

*Note: A securities rating is not a recommendation to buy, sell or hold
securities and may be subject to revision or withdrawal at any time.


Additional Information:


The information under the captions “Capitalization” in the Preliminary Offering
Memorandum and each other location where it appears in the Preliminary Offering
Memorandum is hereby modified with the following information:


Capitalization


The following line items supersede and replace in their entirety the
corresponding entries in the “As adjusted” column as of September 30, 2016 in
the table under the heading “Capitalization” on page 28 of the Preliminary
Offering Memorandum. Information added to the line item is in bold and
underlined.


•
Cash and cash equivalents: $183,648

•
Revolving credit facility: $0

•
Total long-term debt: $549,750.

•
Total Capitalization: $4,378,734.



The following line items supersede and replace in their entirety the
corresponding entries in the “As further adjusted” column as of September 30,
2016 in the table under the heading “Capitalization” on page 28 of the
Preliminary Offering Memorandum. Information added to the line item is in bold
and underlined.


•
Cash and cash equivalents: $55,345

•
Revolving credit facility: $0

•
Total long-term debt: $1,043,820.

•
Total Capitalization: $5,681,978.





_________________________________________________





--------------------------------------------------------------------------------







This material is strictly confidential and has been prepared by the Company
solely for use in connection with the proposed offering of the securities
described in the Preliminary Offering Memorandum. This material is personal to
each offeree and does not constitute an offer to any other person or the public
generally to subscribe for or otherwise acquire the securities. Please refer to
the Preliminary Offering Memorandum for a complete description.


The securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), and are being offered only (1) to “qualified
institutional buyers” as defined in Rule 144A under the Securities Act and (2)
outside the United States to non-U.S. persons in compliance with Regulation S
under the Securities Act, and this communication is only being distributed to
such persons.


This communication is not an offer to sell the securities and it is not a
solicitation of an offer to buy the securities in any jurisdiction to any person
to whom it is unlawful to make such offer or solicitation in such jurisdiction.

Any disclaimer or notices that may appear on this Pricing Supplement below the
text of this legend are not applicable to this Pricing Supplement and should be
disregarded. Such disclaimers or other notices were automatically generated as a
result of this communication being sent via Bloomberg or another e-mail system.







--------------------------------------------------------------------------------





SCHEDULE D


Form of Opinion of Akin Gump Strauss Hauer & Feld LLP
1.
The Company is a corporation that is validly existing and in good standing under
the laws of the State of Delaware, the jurisdiction of its incorporation. Each
of the Guarantors is a limited liability company that is validly existing and in
good standing under the laws of the State of Delaware. Each of the Company and
the Guarantors has the corporate or limited liability company, as the case may
be, power and authority to own, lease, hold and operate its properties and
conduct its business, in each case as described in the General Disclosure
Package and the Final Offering Memorandum. Each of the Company and the
Guarantors is duly qualified to do business as a foreign corporation or limited
liability company, as the case may be, in good standing in each applicable
jurisdiction listed on Schedule III hereto.

2.
Each of the Company and the Guarantors has the corporate or limited liability
company, as the case may be, power and authority to execute, deliver and perform
its obligations under the Purchase Agreement, the Registration Rights Agreement,
the Indenture and the Offered Securities, to the extent party thereto, and to
authorize, issue and sell the Offered Securities.

3.
The execution, delivery and performance of the Indenture (including the
Guarantees set forth therein) have been duly authorized by all necessary
corporate or limited liability company, as the case may be, action on the part
of each of the Company and the Guarantors. The Indenture has been duly executed
and delivered by each of the Company and the Guarantors. The execution, delivery
and issuance of the Notes have been duly authorized by all necessary corporate
action on the part of the Company, and, when the Notes have been executed by the
Company and authenticated by the Trustee in the manner provided in the Indenture
(assuming the due authorization, execution and delivery of the Indenture by the
Trustee) and delivered against payment of the purchase price therefor, the Notes
will constitute valid and legally binding obligations of the Company,
enforceable against the Company in accordance with their terms. The Notes are in
the form contemplated by the Indenture. The Indenture (including the Guarantees
set forth therein) constitutes the valid and legally binding obligation of each
of the Company and the Guarantors, enforceable against the Company and the
Guarantors in accordance with its terms. The Notes and the Guarantees are
entitled to the benefits of the Indenture.

4.
The execution, delivery and performance of the Exchange Notes and the Exchange
Guarantees set forth in the Indenture have been duly authorized by all necessary
corporate or limited liability company, as the case may be, action on the part
of each of the Company and the Guarantors, as applicable; and when the Exchange
Notes are issued, executed and authenticated in accordance with the terms of the
Exchange Offer and the Indenture, the Exchange Notes and the Exchange Guarantees
will be the valid and binding obligations of the Company and the Guarantors, as
applicable, enforceable against the Company and the Guarantors, as applicable,
in accordance with their terms.

5.
The execution, delivery and performance of the Registration Rights Agreement
have been duly authorized by all necessary corporate or limited liability
company, as the case may be, action on the part of each of the Company and the
Guarantors. The Registration Rights Agreement has been duly executed and
delivered by each of the Company and the Guarantors. The Registration Rights
Agreement constitutes the valid and binding obligation of each of the Company
and the Guarantors, enforceable against the Company and the Guarantors in
accordance with its terms.

6.
No consent, approval, authorization or order of, notice to, or registration or
filing with, any governmental agency or body or any court is required under any
Included Law for the due execution,






--------------------------------------------------------------------------------





delivery or performance by the Company and the Guarantors of the Purchase
Agreement, the Indenture or the Registration Rights Agreement or the issuance of
the Offered Securities or for the consummation of the transactions contemplated
by the Purchase Agreement, the Indenture and the Registration Rights Agreement
in connection with the offering, issuance and sale of the Notes by the Company
and the Guarantees by the Guarantors, except for (a) routine filings necessary
in connection with the conduct of the businesses of the Company and the
Guarantors, (b) filings necessary to maintain existence and good standing and
(c) such other filings as have been obtained or made.
7.
Neither the execution and delivery of the Notes, the Purchase Agreement, the
Registration Rights Agreement and the Indenture (including the Guarantees
therein) by the Company and the Guarantors and the performance by the Company
and the Guarantors of their respective obligations under any of the foregoing,
nor the issuance and sale of the Offered Securities, will (a) result in a
violation of the terms of the Organizational Documents of the Company or the
Guarantors, (b) breach, or result in a default or Debt Repayment Triggering
Event under, any Reviewed Agreement, (c) result in the violation by the Company
or any Guarantor of any statute, rule or regulation that is an Included Law or
(d)  result in the creation or imposition under any Reviewed Agreement of any
lien, charge or encumbrance upon any property or assets of the Company or the
Guarantors except as contemplated by the Purchase Agreement, the Indenture and
the Registration Rights Agreement.

8.
The execution, delivery and performance of the Purchase Agreement have been duly
authorized by all necessary corporate or limited liability company, as the case
may be, action on the part of each of the Company and the Guarantors. The
Purchase Agreement has been duly executed and delivered by each of the Company
and the Guarantors.

9.
Assuming, without independent investigation, (a) that the Offered Securities are
sold to the Initial Purchasers pursuant to the Purchase Agreement, and initially
resold by the Initial Purchasers, in each case in accordance with the terms of
and in the manner contemplated by, the Purchase Agreement and the Final Offering
Memorandum, (b) the accuracy of the representations and warranties of the
Company and the Guarantors set forth in the Purchase Agreement and in those
certain certificates delivered on the date hereof, (c) the accuracy of the
representations and warranties of the Initial Purchasers set forth in the
Purchase Agreement, (d) the due performance by the Company, the Guarantors and
the Initial Purchasers of their respective covenants and agreements set forth in
the Purchase Agreement, (e) the Initial Purchasers’ compliance with the transfer
procedures and restrictions described in the Final Offering Memorandum, the
Indenture and the Notes and (f) the accuracy of the representations and
warranties made in accordance with the Purchase Agreement and the “Notice to
Investors” section of the Final Offering Memorandum by each purchaser to whom
the Initial Purchaser initially resells the Offered Securities, it is not
necessary to register the Offered Securities under the Securities Act or to
qualify an indenture in respect thereof under the Trust Indenture Act, in each
case in connection with the issuance and sale of the Offered Securities by the
Company and the Guarantors to the Initial Purchasers or in connection with the
initial resale of the Offered Securities by the Initial Purchasers in the manner
contemplated by the Purchase Agreement and the Final Offering Memorandum, it
being expressly understood that we express no opinion as to any subsequent
re-offer or resale of any of the Offered Securities.

10.
Neither the Company nor any Guarantor is, and, after giving effect to the
offering and sale of the Offered Securities and the application of the proceeds
thereof as described in the General Disclosure Package and the Final Offering
Memorandum, neither the Company nor any Guarantor will be, an “investment
company” required to register under and within the meaning of the Investment
Company Act.

11.
The statements in the General Disclosure Package and the Final Offering
Memorandum under the heading “Material U.S. Federal Income Tax Considerations,”
insofar as they purport to be summaries






--------------------------------------------------------------------------------





of the terms of Federal statutes, rules or regulations, in each case that
constitute Included Laws, constitute fair summaries of the terms of such
statutes, rules or regulations in all material respects, subject to the
qualifications and assumptions stated therein.
12.
The statements in each of the General Disclosure Package and the Final Offering
Memorandum under the captions “Description of Notes” and “Description of Other
Indebtedness,” insofar as they purport to be summaries of the terms of contracts
and other documents specified therein, constitute fair summaries of the terms of
such contracts and other documents in all material respects, subject to the
qualifications and assumptions stated therein.

Negative Assurance
Because the primary purpose of our professional engagement was not to establish
or confirm factual matters or financial, accounting, statistical or reserve
information, and because many determinations involved in the preparation of the
General Disclosure Package or the Final Offering Memorandum are of a wholly or
partially non-legal character, except to the extent expressly set forth in
paragraphs 11 and 12 of this letter, we are not passing upon and do not assume
any responsibility for the accuracy, completeness or fairness of the statements
contained or incorporated by reference in the General Disclosure Package and the
Final Offering Memorandum and we make no representation that we have
independently verified the accuracy, completeness or fairness of such
statements.
However, in the course of our acting as counsel to the Company in connection
with its preparation of the General Disclosure Package and the Final Offering
Memorandum, we reviewed each such document and participated in conferences and
telephone conversations with representatives of the Company, the internal
reserve engineer of the Company, representatives of the independent public
accountants for the Company and the Guarantors, representatives of the
independent petroleum engineers of the Company, representatives of the Initial
Purchasers and representatives of the Initial Purchasers’ counsel, during which
conferences and conversations the contents of the General Disclosure Package and
the Final Offering Memorandum and related matters were discussed, and we
reviewed certain corporate records and documents furnished to us by the Company
and certain documents publicly filed by the Company with the Commission.
Subject to the foregoing, we confirm to you that, on the basis of the
information we gained in the course of performing the services referred to
above, no facts have come to our attention that cause us to believe that:
(i)    the General Disclosure Package, as of the Applicable Time, contained any
untrue statement of a material fact or omitted to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; or
(ii)    the Final Offering Memorandum, as of its date and as of the date hereof,
contained or contains any untrue statement of a material fact or omitted or
omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;
except that in the case of each of clauses (i) and (ii) above, we do not express
any view as to: (A) financial statements and related notes and schedules or
other financial data, accounting data or reports on the effectiveness of
internal control over financial reporting; (B) oil and gas reserves; and (C)
statistical data derived from such financial data or oil and gas reserves and
related future net cash flows contained in or incorporated by reference in or
omitted from the General Disclosure Package or the Final Offering Memorandum.
Included Laws


We express no opinion as to the Laws of any jurisdiction other than the Included
Laws. We have made no special investigation or review of any published
constitutions, treaties, laws, statutes, rules or regulations or





--------------------------------------------------------------------------------





judicial or administrative decisions (“Laws”) other than a review of: (i) the
Laws of the State of New York; (ii) the Delaware General Corporation Law and the
Delaware Limited Liability Company Act; (iii) solely with respect to the
opinions expressed in paragraphs 9 and 10 of this letter, the Federal securities
Laws of the United States of America; and (iv) solely with respect to the
opinion expressed in paragraph 11 of this letter, the Federal tax Laws of the
United States of America. For purposes of this opinion, the term “Included Laws”
means the items described in clauses (i) – (iv) in the preceding sentence that
are, in our experience, normally applicable to transactions of the type
contemplated in the Transaction Documents. The term “Included Laws” excludes:
(a) Laws of any counties, cities, towns, municipalities and special political
subdivisions, and foreign governments and, in each case, any agencies thereof;
(b) any land use, zoning, building code, construction, antifraud, environmental,
labor, tax (other than, solely with respect to the opinion expressed in
paragraph 11 of this letter, Federal tax Laws of the United States of America),
pension, employee benefit, antiterrorism, money laundering, insurance,
antitrust, or intellectual property Laws; (c) Federal Reserve Board margin
regulations; (d) securities Laws (other than, solely with respect to the
opinions expressed in paragraphs 9 and 10 of this letter, the Federal securities
Laws of the United States of America); and (e) any Laws that may be applicable
to the Opinion Parties by virtue of the particular nature of the businesses
conducted by them or any goods or services provided by them or property owned or
leased by them.





--------------------------------------------------------------------------------





SCHEDULE E
Form of Opinion of General Counsel of the Company and Guarantors
1.
To such counsel’s knowledge, there are no legal or governmental proceedings
required to be described in the General Disclosure Package or the Final Offering
Memorandum under the Securities Act and the Rules and Regulations which are not
described as required, or any contracts required to be described in the General
Disclosure Package or the Final Offering Memorandum or to be filed or
incorporated by reference as exhibits to a registration statement, in each case
under the Securities Act and the Rules and Regulations, which are not described
and filed or incorporated by reference as required.

2.
To such counsel’s knowledge, (a) the Company is not in material violation of the
Certificate of Incorporation or the Bylaws and none of the Guarantors is in
violation of its certificate of formation or limited liability company agreement
and (b) no material default (or event which, with the giving of notice or lapse
of time would be a default) has occurred in the due performance or observance by
the Company or the Guarantors of any of their respective material obligations,
agreements, covenants or conditions contained in any contract, indenture,
mortgage, loan agreement, note, lease or other agreement or instrument that is
described or referred to in the General Disclosure Package and the Final
Offering Memorandum (collectively, the “Reviewed Agreements”).




